Case 9:19-bk-11573-MB   Doc 1011 Filed 05/18/20 Entered 05/18/20 15:26:24   Desc
                          Main Document    Page 1 of 7
Case 9:19-bk-11573-MB   Doc 1011 Filed 05/18/20 Entered 05/18/20 15:26:24   Desc
                          Main Document    Page 2 of 7
Case 9:19-bk-11573-MB   Doc 1011 Filed 05/18/20 Entered 05/18/20 15:26:24   Desc
                          Main Document    Page 3 of 7
Case 9:19-bk-11573-MB   Doc 1011 Filed 05/18/20 Entered 05/18/20 15:26:24   Desc
                          Main Document    Page 4 of 7
Case 9:19-bk-11573-MB   Doc 1011 Filed 05/18/20 Entered 05/18/20 15:26:24   Desc
                          Main Document    Page 5 of 7
Case 9:19-bk-11573-MB   Doc 1011 Filed 05/18/20 Entered 05/18/20 15:26:24   Desc
                          Main Document    Page 6 of 7
Case 9:19-bk-11573-MB   Doc 1011 Filed 05/18/20 Entered 05/18/20 15:26:24   Desc
                          Main Document    Page 7 of 7
